DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuefler (EP 2957161, translation attached 4/27/2022, hereinafter the ‘161 patent) in view of Schuefler (EP 2924417, translation received 5/5/2021, hereinafter the ‘417 patent) and Hoberge (DE 102004017075).
Regarding claim 1, the ‘161 patent discloses (Fig. 1-2) an adhesive mat (4) for determining a distribution of agricultural spreading material by imaging, the adhesive mat comprising: a collecting region (interior region comprising rods 12-14) which is at least in part confined at least on one side by an edge region (the edge of the mat), wherein the collecting region comprises a plurality of knob-like elevations (rods 12-14) which are arranged in a grid on said collecting region, wherein the plurality of knob-like elevations forms a plurality of collecting spaces (collecting spaces 16), wherein the plurality of collecting spaces is configured to retain grains of the spreading material at the points where they impinge on the adhesive mat (page 2, last 8 lines).
The ‘161 patent does not disclose that the edge region comprises at least one of a passage opening and a handle.  However, Hoberge discloses (Fig. 1-4) a similar mat for material distribution testing, wherein an edge region of the mat comprises at least one of a passage opening and a handle (handle shown at the top of the mat).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a handle on the edge region of the mat of the ‘161 patent in order to allow a user to easily carry the mat.
The ‘161 patent does not disclose that said edge region is structured to be raised relative to the collecting region.  However, the ‘417 patent discloses (Fig. 1-2) a similar mat (measuring dish 4) for material image testing which may be flat (laterally open measuring surface not shown; lines 371-372) or have a border (6) comprising a side wall (6a), wherein the border, in addition to or as an alternative to auxiliary lines (6c), serves as a size scale for the measured grain (lines 366-367) and may be differently colored to detect the boundary of a collecting space (5; lines 469-474).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a border having a side wall in the adhesive mat of ‘161 in order to allow the camera (9) to detect the boundary of the collecting space.
Regarding claim 3, the ‘161 patent further discloses (Fig. 1-2) that said collecting region further comprises at least one marking (identification marks 18 or positioning marks 19; page 3, lines 21-23).
Regarding claim 6, in the combination above, Hoberge does not disclose that the at least one of said passage opening and said handle has an extension along one axis located in the plane of said adhesive mat between 90 mm and 350 mm, and the at least one of said passage opening and said handle has an extension along a second axis located in the plane of said adhesive mat, which is perpendicular to the first plane, between 35 mm and 100 mm.
However, given that the handle of Hoberge is configured for handling by a user, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the length and width of the handles any necessary for a user to grasp them.
Regarding claim 7, the ‘161 patent further discloses that the adhesive mat is configured to determine a distribution of agricultural spreading material by imaging (Abstract; Description, lines 1-2).
Regarding claim 8, the ‘161 patent further discloses that said adhesive mat is arranged at a location on a field or test surface (page 2, lines 28-29); and granular spreading material from a spreader vehicle passing said adhesive mat is spread over said adhesive mat (page 2, lines 26-31), wherein a distribution of said spreading material on said adhesive mat is determined by an imaging method (page 2, lines 32-34; Abstract, line 1).
Regarding claim 9, as described above with regard to claim 1, the passage opening (handle as described) in said edge region of said adhesive mat is configured as a handle for carrying said adhesive mat.
Regarding claim 10, the ‘161 patent further discloses that said at least one marking (positioning markings 19) is used to determine the correct positioning of a camera (page 3, lines 21-29).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘161 patent in view of Hoberge and the ‘417 patent as applied to claim 3 above, and further in view of Mueller (U.S. 2017/0223279).
Regarding claim 4, the ‘161 patent in view of Hoberge and the ‘417 patent discloses the elements of claim 3 as described above, and ‘161 further discloses that said at least one marking (18 or 19) is formed in said grid of said plurality of knob-like elevations (Fig. 1).  But ‘161 does not disclose that said at least one marking is formed by recesses.
However, Mueller discloses (Fig. 8) an imaging device having a camera (358) for imaging a rectangular surface (364), the surface having reference markers (366) at each corner thereof to assist in aligning the camera ([0054]), where the reference markers may be formed by recesses (holes; [0055]).  Mueller teaches that different forms of markers may be advantageous depending on what the camera is able to sense.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the at least one marking (18, 19) of ‘161 as a recess, since Mueller describes recesses as appropriate markings for positioning cameras.
Regarding claim 5, the ‘161 patent in view of Hoberge and the ‘417 patent discloses the elements of claim 3 as described above, and ‘161 further discloses (Fig. 1) that said collecting region is formed to be rectangular.  But ‘161 does not disclose that said at least one marking is arranged in each corner of said collecting region.
However, Mueller discloses (Fig. 8) an imaging device having a camera (385) for imaging a rectangular surface (364), the surface having reference markers (366) at each corner thereof to assist in aligning the camera ([0054]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the markings of ‘161 at each corner of the mat as taught by Mueller in order to better aid in positioning the camera.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection relies on a reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered but they are not persuasive.
Regarding Hoberge, Applicant submits that Hoberge does not teach or suggest an edge region of the mat comprising at least one of a passage opening and a handle, because the tray of Hoberge is different from the mat of claim 1.  In particular, Applicant submits that, in Hoberge, grains are not retained at the impact point , in part due to the outer wall confining grains in the subtray.
However, Hoberge is relied upon simply for its handle.  It is unclear how side walls, a grain retaining feature, or a lack thereof would suggest that similar measuring mats and trays could not similarly benefit from a handle.  Furthermore, it is submitted that the side wall and subtrays of Hoberge are, in fact, configured to retain grains substantially at the points where they impinge on the tray.  In particular, Hoberge discloses the tray for use in testing material distribution in a similar way to the instant invention, and as such the subtray compartments are configured to retain material where it lands such that the distribution may be measured.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671